DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)	Regarding claim 19, metes and bounds of the claim is not clear. It is unclear if the claim is to the terminal in isolation or to the combination of the terminal and the time frequency resources recited in claim 19. The scope of the claim is also not clear. It is suggested using transitional phrases to separate preamble of the claim from the body. The claim should contain a transitional phrase (e.g. comprising, consisting, ...) to clearly 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al (US 2020/0305182).
a)	Regarding claim 19, Zhou et al disclose a terminal is configured to receive, from a base station, a scheduling control message (Fig. 3; Pub [0013]).
indicative of first time-frequency resources for a first uplink reference signal transmission and second time-frequency resources for a second uplink reference signal transmission, wherein the first uplink reference signal transmission is associated with a receive beam having a first opening angle, wherein the second uplink reference signal transmission is associated with a receive beam having a second opening angle, and wherein the first opening angle is smaller than the second opening angle, wherein the first uplink reference signal transmission is beam swept at the base station, wherein the second uplink reference signal transmission is not beam swept at the base station.
(Examiner’s notes: The limitations above shown as underlined type are not given patentable weight. The apparatus claims cover what a device is, not what a device does. Please see MPEP: 2114 II.) 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to beam sweeping. Prior art, US 2020/0028544, Bengtsson et al disclose beam selection. US 8,724,728, Choi et al disclose adaptive codebook. However, none of the prior art teach or suggest a scheduling control message indicative of first time-frequency resources for a first uplink reference signal transmission from the second device to the first device and further indicative of second time-frequency resources for a second uplink reference signal transmission from the second device to the first device, wherein the first uplink reference signal transmission is associated with a receive beam having a first opening angle, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0084680, Deenoo et al disclose wide and narrow beam measurement in millimeter wave system. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/EVA Y PUENTE/                                                                                                                                               Primary Examiner, Art Unit 2632